Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered January 30, 2004, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed before the effective date of the legislation providing for imposition of a DNA databank fee (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), that fee should not have been imposed. Concur—Buckley, RJ., Mazzarelli, Marlow, Sullivan and Gonzalez, JJ.